It is ordered that the opinion of the Court in this case be amended by striking out the sentence beginning “In a brief”, at line 10, page 4, and by altering the first sentence of the succeeding paragraph, beginning with the word “although”, to read as follows: “Although, as sugested in a brief filed by the American Institute of Accountants, the Commission’s prescribed method of eliminating the write-up may not accord with the best accounting practice, it is sustained by expert evidence.”
Opinion reported as amended, ante, p. 119.